Appeal from a judgment and order (one paper) of the Supreme Court, Chautauqua County (Frederick J. Marshall, J.), entered January 14, 2005. The judgment and order, insofar as appealed from, directed respondent to pay the court evaluator, temporary guardian and assigned counsel for their services.
*1175Now, upon reading and filing the stipulation of withdrawal and discontinuance of appeal signed by the attorneys for the parties on March 3, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present&emdash;Pigott, Jr., PJ., Hurlbutt, Gorski, Martoche and Hayes, JJ.